Title: To Benjamin Franklin from Félix Vicq d’Azyr, 7 March 1783
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


Monsieurce 7 mars 1783.
La societé Rle. [royale] de medecine m’a chargé de Vous envoier les Billets cy joints pour sa séance publique qui aura lieu Mardi prochain; elle Vous invite à cette assemblée. Nous n’avons point eû lhonneur de Vous posséder dans la derniere, ce qui redouble aujourd’hui nos desirs et nos instances.
La société s’est empressée de Contracter une association de Correspondance avec le Collège de Médecine de Boston; et le Diplome en a été Remis à M. Adams. Nous avons été flattés de Nous lier intimement avec les savans d’un pays que Vous avez si honorablement et si utilement servi.
Je suis avec Respect Monsieur Votre trés humble et très obeissant serviteur
Vicq DAZYR
M franklin
 
Notation: Vic-d’azir, 7 Mars 1783.
